Exhibit 10.13
 
THE GEO GROUP, INC.
SENIOR MANAGEMENT PERFORMANCE AWARD PLAN
 

1.   PURPOSE

 
The purpose of this Plan is to attract, retain, and motivate designated key
employees of the Company by providing performance-based cash awards. The Company
believes such awards create a strong incentive for the key employees
participating in the Plan to expend maximum effort for the growth and success of
the Company. This Plan is effective for fiscal years of the Company commencing
on or after January 1, 2010 subject to shareholder approval in accordance with
applicable law.
 

2.   DEFINITIONS

 
Unless the context otherwise requires, for purposes of this Plan, the terms
below shall have the following meanings:
 
(a) “Board” shall mean the Board of Directors of the Company.
 
(b) “Code” shall mean the Internal Revenue Code of 1986, as amended and any
successor thereto.
 
(c) “Code Section 162(m) Exception” shall mean the exception for
performance-based compensation under Section 162(m) of the Code or any successor
section and the Treasury regulations promulgated thereunder.
 
(d) “Code Section 409A” shall mean Section 409A of the Code, and its
implementing regulations and guidance.
 
(e) “Company” shall mean The GEO Group, Inc. and any successor by merger,
consolidation or otherwise.
 
(f) “Committee” shall mean the Compensation Committee of the Board or such other
Committee of the Board that is appointed by the Board to administer this Plan;
it is intended that all of the members of any such Committee shall satisfy the
requirements to be outside directors, as defined under Code Section 162(m).
 
(g) “Discretionary Adjustment” shall have the meaning set forth in Section 5.3.
 
(h) “Net-Income-After-Tax” means net income of the Company, after all federal,
state and local taxes. For purposes of determining Net-Income-After-Tax,
extraordinary items and changes in accounting principles, as defined by United
States generally accepted accounting principles, shall be disregarded.
Extraordinary items shall include, but are not limited to, items of unusual and
infrequent nature (i.e., loss incurred in the early extinguishment of debt).
Changes in accounting principles shall include, but are not limited to, those
that occur as a result of new pronouncements or requirements issued by
accounting authorities including, but not limited to, the Securities Exchange
Commission and the Financial Accounting Standards Board. To the extent compliant
with the Code Section 162(m) Exception, non-recurring and unusual items not
included or planned for in the Company’s annual budget may be excluded from
Net-Income-After-Tax in the sole and absolute discretion of the Committee.
 
(i) “Participant” shall mean an executive employee of the Company eligible to
receive a Performance Award in accordance with this Plan. The executive
employees of the Company eligible to participate in the Plan are listed in
Section 4 hereof.
 
(j) “Performance Award” shall mean the amount paid or payable under Section 5.2
hereof.
 
(k) “Performance Goals” shall mean the objective performance goals, formulas and
standards described in Section 5.1 hereof.
 
(l) “Plan” shall mean this Senior Management Performance Award Plan of the
Company.
 
(m) “Plan Year” shall mean a fiscal year of the Company.
 
(n) “Pro Rata” shall mean a portion of a Performance Award based on the number
of days worked during a Plan Year as compared to the total number of days in the
Plan Year.
 
(o) “Revenue” shall mean gross revenues of the Company.


1



--------------------------------------------------------------------------------



 



(p) “Salary” shall mean the Participant’s base salary in effect on the earlier
of (i) the last day of the Plan Year or (ii) December 31st of such Plan Year,
not taking into account any deferrals of base salary that such Participant may
make to a 401(k) plan, a Section 125 plan or any other deferred compensation
plan; provided, however, that the term “Salary” shall not, in any event, with
respect to any Participant, exceed $2,000,000.
 
(q) “Target Performance Award” shall mean the targeted Performance Award,
expressed as a percentage of Salary as set forth in Section 4 hereof.
 

3.   GOVERNANCE

 
The Plan shall be governed by the Committee. The Committee shall have the
exclusive authority and responsibility to: (a) interpret the Plan; (b) determine
amounts to be paid out under the Plan and the conditions for payment thereof;
(c) certify attainment of Performance Goals and other material terms; (d) adjust
Performance Awards as provided herein; (e) authorize the payment of all benefits
and expenses of the Plan as they become payable under the Plan; (f) adopt, amend
and rescind rules and regulations relating to the Plan; and (g) make all other
determinations and take all other actions necessary or desirable for the Plan’s
administration, including, without limitation, correcting any defect, supplying
any omission or reconciling any inconsistency in this Plan in the manner and to
the extent it shall deem necessary to carry this Plan into effect.
Notwithstanding anything to the contrary, the Plan shall be administered on a
day-to-day basis by the Chief Executive Officer and the Vice President of Human
Resources of the Company.
 
Decisions of the Committee shall be made by a majority of its members. All
decisions of the Committee on any question concerning the interpretation and
administration of the Plan shall be final, conclusive, and binding upon all
parties. The Committee may rely on information and consider recommendations
provided by the Board or the executive officers of the Company.
 

4.   ELIGIBLE PARTICIPANTS; TARGET PERFORMANCE AWARD

 
The eligible Participants and the Target Performance Awards for such
Participants are as follows:
 

              Target Performance
Positions   Awards (% of Salary)

 
Chief Executive Officer
    150 %
President
    120 %
Chief Financial Officer
    50 %
Sr. Vice Presidents
    45 %


 

5.   PERFORMANCE GOALS AND PERFORMANCE AWARDS

 
5.1 Performance Goals.  The Performance Goals shall be the budgeted Revenue and
Net-Income-After-Tax for the subject Plan Year, which shall be weighted as
follows (collectively, the “Target Weighting of Revenue and
Net-Income-After-Tax”):
 

         
Revenue
    35 %
Net-Income-After-Tax
    65 %


 
5.2 Performance Awards.  Subject to compliance with Section 5.4 herein, each
Participant shall be eligible to receive a Performance Award based on the
Company’s financial performance for Revenue and Net-Income-After-Tax during the
Plan Year.


2



--------------------------------------------------------------------------------



 



Participants’ Annual Performance Awards will be calculated by applying the
following percentage adjustment methodology separately to the respective Target
Weighting of Revenue and Net-Income-After-Tax results in accordance with the
following chart:
 

      Percentage of Budgeted
  Percentage by which the
Fiscal Year Targets Achieved
  Target Weighting of
for Revenue and for
  Revenue and Net-Income-After-
Net-Income-After-Tax   Tax is Reduced/Increased

 
Less than 80%
  No Performance Award
80% — 100%
  2.5 times the percentage (negative) difference between the actual achieved
percentages of budgeted Revenue and Net-Income-After-Tax targets and 100% of the
Revenue and Net-Income-After-Tax targets
100%
  No Adjustment to Target Weighting
101% — 120%
  (Amounts over 120% shall not be considered for purposes of this calculation)
2.5 times the percentage (positive) difference between the actual achieved
percentages of budgeted Revenue (up to 120%) and Net-Income-After-Tax targets
and 100% of the Revenue and Net-Income-After-Tax targets


 
Example A — Budget Performance (100% Target Payout)
 

                                                                      Percentage
                            Difference
      Percentage
                    between
      Adjustment
        Performance
          Actual and
      to Target
  Target
  Actual
Goals   Budget   Actual   Budget   Factor   Weighting   Weighting   Weighting

 
Revenue
  $ 100.00     $ 100.00       0 %     n/a       0 %     35 %     35 %
Net Income
  $ 10.00     $ 10.00       0 %     n/a       0 %     65 %     65 %
Total percentage applied to individual target performance awards
    100 %


 
Example B — 105% Target Payout
 

                                                                      Percentage
                            Difference
      Percentage
                    between
      Adjustment
        Performance
          Actual and
      to Target
  Target
  Actual
Goals   Budget   Actual   Budget   Factor   Weighting   Weighting   Weighting

 
Revenue
  $ 100.00     $ 102.00       +2 %     2.5       +5 %     35 %     36.75 %
Net Income
  $ 10.00     $ 10.20       +2 %     2.5       +5 %     65 %     68.25 %
Total percentage applied to individual target performance awards
    105 %


 
Example C — 95% Target Payout
 

                                                                      Percentage
                            Difference
      Percentage
                    between
      Adjustment
        Performance
          Actual and
      to Target
  Target
  Actual
Goals   Budget   Actual   Budget   Factor   Weighting   Weighting   Weighting

 
Revenue
  $ 100.00     $ 98.00       −2 %     2.5       −5 %     35 %     33.25 %
Net Income
  $ 10.00     $ 9.80       −2 %     2.5       −5 %     65 %     61.75 %
Total percentage applied to individual target performance awards
    95 %




3



--------------------------------------------------------------------------------



 



Example D — 98.5% Target Payout
 

                                                                      Percentage
                            Difference
      Percentage
                    between
      Adjustment
        Performance
          Actual and
      to Target
  Target
  Actual
Goals   Budget   Actual   Budget   Factor   Weighting   Weighting   Weighting

 
Revenue
  $ 100.00     $ 102.00       +2 %     2.5       +5 %     35 %     36.75 %
Net Income
  $ 10.00     $ 9.80       −2 %     2.5       −5 %     65 %     61.75 %
Total percentage applied to individual target performance awards
    98.5 %


 
Following final calculations of the Company’s financial performance during the
relevant Plan Year, data shall be presented to the Chief Executive Officer which
shall set forth the Participants’ Performance Awards calculated in accordance
with the Plan. The Chief Executive Officer shall review the data for all
Participants, apply any Discretionary Adjustments applicable pursuant to
Section 5.3, and then prepare final recommendations for the Committee.
 
5.3 Discretionary Adjustment.  For Participants other than the Chief Executive
Officer and the President, the Chief Executive Officer may recommend a
discretionary increase (the “Discretionary Adjustment”) to a Participant’s
Performance Award of up to 50% of the Participant’s Target Performance Award
calculated in accordance with the provisions of Sections 5.1 and 5.2, subject to
review and approval by the Committee. The Chief Executive Officer and the
President shall not be eligible to receive a discretionary Performance Award
adjustment pursuant to this Section 5.3.
 
5.4 Form and Timing Of Payment; Committee Certification.  The Performance Awards
will be paid in cash to the Participants who are to receive such payments as
soon as practicable after the award amounts are approved and certified in
writing by the Committee; provided, however, that the Performance Awards shall
be paid no later than March 15th following the end of the Plan Year to which
such Performance Awards relate.
 

6.   CHANGE IN STATUS

 
In the event that a Participant remains employed with the Company but is no
longer eligible to receive a Performance Award during the Plan Year, whether due
to a promotion, demotion or lateral move, the Participant shall be entitled to a
Pro Rata portion of the Performance Award for which he/she was eligible under
this Plan, subject to the terms of Section 5.4, based upon the length of time
the Participant served in the eligible position, in which case such Performance
Award (a) shall be determined after the end of the Plan Year during which the
change in eligibility status occurs based solely on the actual results of the
Company for such full Plan Year, and (b) shall not exceed a Pro Rata portion of
the actual Performance Award which the Participant would otherwise have been
eligible to receive under this Plan with respect to the Plan Year in which the
change in eligibility status occurs had the Participant remained eligible to
receive a Performance Award for the full Plan Year.
 
7.  TERMINATION OF EMPLOYMENT
 
Notwithstanding anything herein to the contrary, subject to Sections 5.4 and 14
of this Plan, the provisions of this Section 7 shall apply in the event of the
termination of employment of a Participant.
 
7.1 Termination by the Company for Cause.  In the event that a Participant’s
employment is terminated by the Company for Cause (as such term is defined under
such Participant’s employment agreement with the Company), any Performance Award
for the Plan Year in which the termination occurs will be automatically
forfeited by the Participant.
 
7.2 Resignation or Voluntary Termination by the Participant Other Than for Good
Reason.  In the event that a Participant resigns or otherwise voluntarily
terminates employment with the Company for any reason (other than by reason of
retirement from the Company in accordance with Company policy and/or any
agreement between the Company and the Participant, which is addressed in
paragraph 7.4 below, or as a result of the Chief Executive Officer, President or
Chief Financial Officer terminating his/her employment for Good Reason (as such
term is defined in their employment agreements with the Company)), any
Performance Award for the Plan Year in which the termination occurs will be
automatically forfeited by the Participant unless the Chief Executive Officer,
in his


4



--------------------------------------------------------------------------------



 



sole and absolute discretion, decides to grant a Performance Award for such Plan
Year to such Participant, in which case such Performance Award (a) shall be
determined after the end of the Plan Year during which the termination occurs
based solely on the actual results of the Company for such full Plan Year, and
(b) shall not exceed a Pro Rata portion of the actual Performance Award which
the Participant would otherwise have been eligible to receive under this Plan
with respect to the Plan Year in which the termination occurs had the
Participant remained employed with the Company for the full Plan Year.
 
7.3 Termination by the Company without Cause, by the Participant for Good
reason, or as a Result of the Death or Disability of the Participant.  In the
event that a Participant’s employment is terminated (a) by the Company without
Cause (as such term is defined under such Participant’s employment agreement
with the Company), (b) by the Participant, but only in the case of the Chief
Executive Officer, President or Chief Financial Officer, for Good Reason (as
such term is defined in their employment agreements with the Company)), or
(c) as a result of the death or disability (as such term is defined under such
Participant’s employment agreement with the Company) of the Participant, then
such Participant (or such Participant’s estate, as applicable), shall be
entitled to receive a Pro Rata portion of the actual Performance Award which the
Participant would otherwise have been eligible to receive under this Plan with
respect to the Plan Year in which the termination occurs had the Participant
remained employed with the Company for the full Plan Year; provided, however,
that such Performance Award shall not be determined until after the end of the
Plan Year during which the termination occurs and shall be based solely on the
actual results of the Company for such full Plan Year.
 
7.4 Termination as a Result of the Retirement of the Participant.  In the event
that a Participant’s employment is terminated as a result of the retirement of
the Participant in accordance with Company policy on a date following the 90th
day of then current Company fiscal year, the Participant shall be entitled to
receive a Pro Rata portion of the actual Performance Award which the Participant
would otherwise have been eligible to receive under this Plan with respect to
the Plan Year in which the termination occurs had the Participant remained
employed with the Company for the full Plan Year; provided, however, that such
Performance Award shall not be determined until after the end of the Plan Year
during which the termination occurs and shall be based solely on the actual the
results of the Company for such full Plan Year. No Performance Award or Pro Rata
portion thereof shall be due or payable to a Participant whose employment is
terminated as a result of a retirement that is effective prior to the 90th day
of the then current Company fiscal year.
 

8.   NON-ASSIGNABILITY

 
No Performance Award under this Plan or payment thereof, nor any right or
benefit under this Plan, shall be subject to anticipation, alienation, sale,
assignment, pledge, encumbrance, garnishment, execution or levy of any kind or
charge, and any attempt to anticipate, alienate, sell, assign, pledge, encumber
and to the extent permitted by applicable law, charge, garnish, execute upon or
levy upon the same shall be void and shall not be recognized or given effect by
the Company.
 

9.   NO RIGHT TO EMPLOYMENT

 
Nothing in the Plan or in any notice of award pursuant to the Plan shall confer
upon any person the right to continue in the employment of the Company or one of
its subsidiaries or affiliates nor affect the right of the Company or any of its
subsidiaries or affiliates to terminate the employment of any Participant.
 

10.   AMENDMENT OR TERMINATION

 
The Board reserves the right, in its sole discretion, to amend, modify, suspend,
discontinue, or terminate the Plan or to adopt a new plan in place of this Plan
at any time; provided, however, that:
 

  i.  no such amendment shall, without the prior approval of the stockholders of
the Company in accordance with applicable law to the extent required under Code
Section 162(m),

 

  •  alter the Performance Goals as set forth in Section 5.1;     •  increase
the maximum amounts set forth in Section 5.2 and Section 5.3;


5



--------------------------------------------------------------------------------



 



 

  •  change the class of eligible employees or the Target Performance Awards (%
of Salary) set forth in Section 4; or     •  implement any change to a provision
of the Plan requiring stockholder approval in order for the Plan to continue to
comply with the requirements of the Code Section 162(m) Exception;

 

  ii.  no amendment, suspension, or termination shall, without the consent of
the Participant, alter or impair a Participant’s right to receive payment of a
Performance Award for a Plan Year otherwise payable hereunder; and     iii.  in
the event of any conflict between the terms of this Plan and the terms of any
employment, compensation or similar agreement between the Company and a
Participant, the terms of the employment, compensation or similar agreement
between the Company and the Participant shall prevail.

 

11.   SEVERABILITY

 
In the event that any one or more of the provisions contained in the Plan shall,
for any reason, be held to be invalid, illegal or unenforceable, in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of the Plan and the Plan shall be construed as if such invalid,
illegal or unenforceable provisions had never been contained therein.
 

12.   WITHHOLDING

 
The Company shall have the right to make such provisions as it deems necessary
or appropriate to satisfy any obligations it may have to withhold federal,
state, or local income or other taxes incurred by reason of payments pursuant to
the Plan.
 

13.   GOVERNING LAW

 
This Plan and any amendments thereto shall be construed, administered, and
governed in all respects in accordance with the laws of the State of Florida
(regardless of the law that might otherwise govern under applicable principles
of conflict of laws).
 

14.   REGULATORY PROVISIONS

 
This Plan is not intended to provide for deferral of compensation for purposes
of Code Section 409A, by means of complying with Section 1.409A-1(b)(4) of the
final Treasury regulations issued under Code Section 409A. The provisions of
this Plan shall be interpreted in a manner that satisfies the requirements of
Section 1.409A-1(b)(4) of the final Treasury regulations issued under Code
Section 409A and the Plan shall be operated accordingly. If any provision of
this Plan or any term or condition of any Performance Award would otherwise
frustrate or conflict with this intent, the provision, term or condition will be
interpreted and deemed amended so as to avoid this conflict.
 
In the event that following the application of the immediately preceding
paragraph, any Performance Award is subject to Code Section 409A, the provisions
of Code Section 409A are hereby incorporated herein by reference to the extent
necessary for any Performance Award that is subject to Code Section 409A to
comply therewith. In such event, the provisions of this Plan shall be
interpreted in a manner that satisfies the requirements of Code Section 409A and
the Plan shall be operated accordingly. If any provision of this Plan or any
term or condition of any Performance Award would otherwise frustrate or conflict
with this intent, the provision, term or condition will be interpreted and
deemed amended so as to avoid this conflict.
 
Notwithstanding any other provision of this Plan, if a Participant is not
employed by the Company on the last day of the Plan Year to which a Performance
Award relates, the maximum Performance Award payable to such Participant shall
not exceed the “Pro-Rata Performance Award.” For this purpose, the term
“Pro-Rata Performance Award” shall mean the Performance Award, if any, that
would have been payable by the Company to such Participant for the Plan Year if
and to the extent that the performance goals for such Plan Year have been met,
if the Participant had been employed by the Company throughout the entire Plan
Year, multiplied by a fraction, the numerator of which shall be the number of
days from the first day of the Plan Year through and including the date of
termination of employment and the denominator of which shall be the total number
of days in the Plan Year.


6